Citation Nr: 1454495	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  14-20 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to nonservice-connected pension benefits from November 3, 2011 through December 31, 2012, and from January 1, 2014, to the present.


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to January 1956, with an additional two years, seven months, and eleven days of service.

 This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 administrative decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania.

The Board previously remanded this claim in July 2014 for additional development; an additional SSOC was issued in September 2014, and it has been returned to the Board.

The Board notes that it has reviewed both the appellant's physical claims file and the electronic claims files in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure that the complete record is considered.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development of the claims is warranted.   

In his May 2014 substantive appeal, the Veteran reported that his wife's pension "is totally used for her medical expenses and home nursing.... She is suffering Alzheimer's in a very advanced stage."  Given this, the Board previously remanded the Veteran's claim in order to obtain information from the Veteran concerning his wife's unreimbursed medical expenses that were paid during the periods from November 3, 2011, through December 31, 2012, and from January 1, 2014, to the present.  (The Virtual VA claims file reflects that the Veteran submitted a VA Form 21-8416, "Medical Expense Report," in May 2012, but this report necessarily did not include medical expenses that had not yet been incurred.)

In August 2014, the RO requested information from the Veteran for the period in question, including any information related to the Veteran's or his wife's unreimbursed medical expenses from medical care, home nursing care, insurance premiums, and the name of the Veteran's insurance company.  The RO also requested a letter from the Veteran's wife's physician that indicates the Veteran's wife requires in-home health care and a protective environment. 

In September 2014, the Veteran supplied a letter from his wife's physician that indicated that the Veteran's wife does require in-home health care and a protective environment.  Additionally, the Veteran supplied a list of unreimbursed costs for his and his wife's health care on a VA Form 21-8416, "Medical Expense Report."  Then, in October 2014, the Veteran supplied additional information regarding his wife's condition, and he reiterated his request for assistance.  

The RO issued a Supplemental SOC in September 2014 and indicated that the VA Form 21-8416 was insufficient for the RO to calculate the medical expenses for the period from November 3, 2011 to December 31, 2012 and January 1, 2014 to present.  The RO indicated that "specific time ranges" were required for the medical expenses the Veteran reported.  Additionally, the RO indicated that the Veteran needed to supply documentation from the caregiver concerning the Veteran's wife's in-home health care .  The RO asked specifically for a receipt bill, a statement on the home health care provider's letterhead, a computer summary, or a ledger.  The RO further indicated that the Veteran must include information regarding the amount paid, the date the payment was made, the purpose of the payment, the name of the person for whom the service was provided, and the name of the provider to whom payment was made.

Because the Veteran was not given an opportunity to provide this information, and was otherwise compliant with the requests for information from the RO, the Board finds that another remand is required so that the Veteran may be given an opportunity to provide the requested details and documentation regarding his unreimbursed medical expenses. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a VA Form 21-8416, "Medical Expense Report."  On this form, he should list and provide detailed information regarding all unreimbursed medical expenses paid during the periods from November 3, 2011, through December 31, 2012, and from January 1, 2014, to the present. These expenses should include:

(a) expenses associated with his wife's medical care,

 (b) expenses associated with his wife's home nursing care, and

 (c) insurance premiums with the name of the insurance company.

Notify the Veteran that he should provide documentation that shows the expenses related to his wife's medical care.  The documentation can include receipts and computer print outs from the pharmacy that show the medications he has purchased for the period of time from November 3, 2011, through December 31, 2012, and from January 1, 2014, to the present.  The Veteran can request this information from Walgreens Pharmacy and "Pharmacy Plaza," the two pharmacies he listed on his September 2014 VA Form 21-8416 "Medical Expense Report."

Additionally, notify the Veteran that he should provide documentation that shows the expenses related to his wife's in-home health care.  This documentation can include a receipt bill, a statement on the home health care provider's letterhead, a computer summary, or a ledger.  The Veteran should include documentation that shows the amount paid, the date the payment was made, the purpose of the payment, the name of the person for whom the service was provided, and the name of the provider to whom payment was made.

2.  Following receipt of a response from the Veteran, readjudicate the issue of entitlement to nonservice-connected pension benefits from November 3, 2011, through December 31, 2012, and from January 1, 2014, to the present.  If any benefit sought on appeal is denied, then the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

